DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment submitted July 12, 2022 appears to overcome the objections to the claims listed in the previous Office Action. Therefore, the objections to the claims are withdrawn.
Some of the edits appear to have underlined double brackets. Amendments to remove text are preferably either via normal double brackets (“[[ ]]”) or strikethrough. An Examiner’s Amendment has been included with this Action to remedy this issue in order to clarify the text to be removed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Amendment to the Claims:
1 (Amended). A software update device comprising:
an inlet [[110]] to which an outlet of a slow charging cable is connected;
a Control Pilot (CP) monitoring unit [[120]] configured to monitor a CP voltage applied through a CP line from [[the]] a controller [[10]] of the slow charging cable when the slow charging cable is connected to the inlet [[110]];
a mode switching request unit [[130]] configured to request mode switching to the controller [[10]] of the slow charging cable by converting the monitored CP voltage to a preset mode switching voltage;
a communication switching unit [[140]] configured to connect a Local Interconnect Network (LIN) transceiver [[145]] for LIN communication to the CP line when the controller [[10]] of the slow charging cable is switched to a LIN communication mode for a software update; and
a control unit [[150]] configured to control the LIN transceiver [[145]] to transmit a pre-stored software update file to the controller [[10]] of the slow charging cable,
wherein the mode switching request unit is a switch of which an input terminal is connected to the CP line and of which an output terminal is connected to a resistor and ground.

3 (Amended). The software update device of claim [[2]] 1, wherein the mode switching request unit [[130]] is turned on/off under [[the]] control of the control unit [[150]], and is provided to lower the CP voltage of the CP line to a mode switching voltage by the resistor when turned on.

4 (Amended). The software update device of claim 1, wherein the communication switching unit [[140]] is a switch of which an input terminal is connected to the CP line and of which an output terminal is connected to a LIN transceiver [[145]].

5 (Amended). The software update device of claim 1, wherein when the LIN transceiver [[145]] is connected to the CP line, the control unit [[150]] requests [[the]] a version of [[the]] a software installed in the controller [[10]] of the slow charging cable through the LIN transceiver [[145]], and if it is confirmed that [[the]] a previous version of the software is installed in the controller [[10]] of the slow charging cable, the control unit [[150]] transmits an update start message to the controller [[10]] of the slow charging cable, and if a normal response is received from the controller [[10]] of the slow charging cable, the control unit [[150]] transmits a software update file to the controller [[10]] of the slow charging cable.

6 (Amended). The software update device of claim 1, further comprising a communication unit [[160]] for receiving a file for the software update in communication with an external device including a smart phone and a personal computer.

7. (Amended) The software update device of claim 6, wherein the communication unit [[160]] receives a file for the software update through wired communication including Universal Serial Bus (USB) communication and serial communication, or receives a file for the software update through wireless communication including Bluetooth, Wi-Fi, and Near Field Communication (NFC).

8 (Amended). The software update device of claim 1, wherein the controller [[10]] of the slow charging cable comprises:
a CP driver [[11]] configured to apply a CP voltage through the CP line;
a LIN transceiver [[12]] for LIN communication; and
a switch [[13]] disposed on the CP line and selectively connected to any one of the input terminal of the CP driver [[11]] and the input terminal of the LIN transceiver [[12]],
wherein when a mode switching request for updating software is recognized through a mode switching voltage, the controller [[10]] of the slow charging cable connects the switch [[13]] connected to the input terminal of the CP driver [[11]] to the LIN transceiver [[12]] so as to switch to a LIN communication mode for the software update.

9 (Amended). A software update method performed in a software update device, the method comprising:
[[(1)]] monitoring, by a Control Pilot (CP) monitoring unit, a CP voltage applied through a CP line from a controller [[10]] of a slow charging cable connected to an inlet;
[[(2)]] requesting, by a mode switching request unit, mode switching to the controller of the slow charging cable by converting the monitored CP voltage to a preset mode switching voltage;
[[(3)]] connecting, by a communication switching unit, a Local Interconnect Network (LIN) transceiver for LIN communication to the CP line when the controller of the slow charging cable is switched to a LIN communication mode for software update; and
[[(4)]] controlling, by a control unit, the LIN transceiver to transmit a pre-stored software update file to the controller of the slow charging cable,
wherein in the requesting of the mode switching, the mode switching request unit is a switch of which an input terminal is connected to the CP line and of which an output terminal is connected to a resistor and ground.

11 (Amended). The method of claim [[10]] 9, wherein in the requesting of the mode switching, the mode switching request unit is turned on/off under [[the]] control of the control unit, and is provided to lower the CP voltage of the CP line to a mode switching voltage by the resistor when turned on.

13 (Amended). The method of claim 9, wherein in the controlling of the LIN transceiver, when the LIN transceiver is connected to the CP line, the control unit requests [[the]] a version of [[the]] a software installed in the controller of the slow charging cable through the LIN transceiver, and if it is confirmed that [[the]] a previous version of the software is installed in the controller of the slow charging cable, the control unit transmits an update start message to the controller of the slow charging cable, and if a normal response is received from the controller of the slow charging cable, the control unit transmits a software update file to the controller [[10]] of the slow charging cable.

14 (Amended). The method of claim 9, further comprising, before the monitioring of the CP voltage, [[(A)]] receiving, by a communication unit, a file for the software update in communication with an external device including a smart phone and a personal computer.

Allowable Subject Matter
Claims 1, 3-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a software update device wherein the mode switching request unit is a switch of which an input terminal is connected to the CP line and of which an output terminal is connected to a resistor and ground.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 9 contains the corresponding limitations of claim 1 as shown above; therefore, it is allowed by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184